Mayes, J.,
delivered the opinion of the court.
It was necessary for Rush to tender into court the amount admitted to be due, or pay same, before he could maintain his injunction. Purvis v. Woodward, 78 Miss., 922, 29 South., 917; Crittenden v. Ragan, 89 Miss., 185, 42 South., 281; Lewis v. Boguechitto, 76 Miss., 356, 24 South., 875; M. & O. Ry. Co. v. Moseley, 52 Miss., 127. We think the decree of the chancery court was correct. The decree is affirmed and the cause remanded, with leave to complainant to pay the amount admitted to be due in ten days after mandate filed; otherwise, the injunction stands dissolved.

Affirmed and remanded.